


EXCHANGE AGREEMENT




This EXCHANGE AGREEMENT (this “Agreement”) dated as of the ____ day of
_________, 2016, is entered into by and among GroGenesis, Inc., a Nevada
corporation (the “Company”) and the undersigned shareholder (the “Shareholder”).




WHEREAS, the Shareholder holds outstanding the number of shares of the Company’s
$0.001 par value common stock (the “Common Stock”), set forth on Exhibit A (the
“Shareholder’s Common Stock”);




WHEREAS, upon shareholder approval, the Company plans on issuing a new class of
capital stock, namely the series of $0.001 par value preferred stock having the
rights and privileges set forth on that certain Certificate of Designation
Establishing Series A Preferred Stock of the Company dated _________, 2016 and
attached hereto as Exhibit B (the “Series A Preferred Stock”) and incorporated
herein;




WHEREAS, the Company and the Shareholder have agreed to exchange the
Shareholder’s Common Stock (the “Exchange”) for the number of shares of Series A
Preferred Stock set forth on Exhibit A (the “Exchange Stock”);




WHEREAS, the Company and the Shareholder desire to enter into this Agreement to
effect the Exchange on the terms set forth herein; and




WHEREAS, the Exchange is being made in reliance upon the exemption from
registration proved by Section 3(a)(9) of the Securities Act of 1933, as amended
(the “Securities Act”).




AGREEMENT




NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and the Shareholder hereby agree as follows:




1.

Exchange of Stock.




1.1.

Subject to the terms and conditions of this Agreement, on the Effective Date
(defined below), (a) the Shareholder shall (i) surrender the certificate or
certificates representing the Shareholder’s Common Stock, and (ii) assign the
Shareholder’s Common Stock to the Company for cancellation thereof pursuant to
the Assignment of Interest set forth on Exhibit A; and (b) the Company shall (i)
cancel the Shareholder’s Common Stock, (ii) issue the Exchange Stock to the
Shareholder, and (iii) enter the Exchange on the books and records of the
Company.




1.2.

The Exchange shall be effective at such time as this Agreement, including the
Assignment of Interest set forth on Exhibit A, has been fully executed and
delivered, the Company has obtained shareholder approval of the establishment of
the class of Series A Preferred Stock and the Certificate of Designation
establishing the Series A Preferred Stock has been filed with the Nevada
Secretary of State (the “Effective Date”).




2.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Shareholder as follows:








1







--------------------------------------------------------------------------------




2.1

Organization and Corporate Power.  The Company is duly formed, validly existing
and in good standing under the laws of Nevada, with full corporate power and
authority for the ownership and operations of its properties and for the
carrying on of its business as now conducted.  The Company has all requisite
corporate power and corporate authority to execute and deliver this Agreement,
to perform all its obligations hereunder, to issue and deliver the Exchange
Stock.




2.2

Authorization of Agreements and Validity.




(a)

The execution and delivery by the Company of this Agreement and the performance
by the Company of its obligations hereunder, and will not




(i)

violate (x) any provision of any applicable law, or any order of any court or
other agency of government applicable to the Company or its assets, (y) the
bylaws or articles of incorporation of the Company, each as amended, or (z) any
provision of any material agreement or other instrument to which the Company or
its assets are bound;




(ii)

result in the creation of, or give any party the right to create, any lien upon
any of the assets of the Company;




(iii)

terminate or give any party the right to terminate, amend, abandon or refuse to
perform any material agreement, arrangement or commitment to which the Company
is a party or by which the Company or any of its assets are bound;




(iv)

give any party the right to accelerate or modify, the time within which, or the
terms under which the Company is to perform any duties or obligations or receive
any rights or benefits under any material agreement, arrangement or commitment
to which it is a party; or




(v)

conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default or loss of rights under any such material agreement or
other instrument.




(b)

This Agreement has been duly executed and delivered by an authorized officer of
the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting the enforcement of creditors’ rights generally.




(c)

The Exchange Stock has been duly authorized by the Board of Directors of the
Company, and when issued, sold and delivered in accordance with this Agreement
for the consideration expressed herein, will be validly issued, fully paid and
nonassessable, and will be free and clear of all liens, charges and encumbrances
of any nature whatsoever, except for any applicable restrictions on transfer
under applicable federal and state securities laws.




(d)

The Company is conducting its business in material compliance with all
applicable laws, ordinances, rules, regulations, court or administrative orders,
decrees or processes, or any requirement of insurance carriers material to its
business.  The Company has not received a notice of violation or claimed
violation of any such law, ordinance, rule, regulation, order, decree, process
or requirement.











2







--------------------------------------------------------------------------------




3.

Representations and Warranties of the Shareholder.




3.1

Authorization.  The Shareholder has full power and authority to enter into this
Agreement and this Agreement constitutes a valid and legally binding obligation
of the Shareholder, enforceable in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.




3.2

Title to Shareholder’s Common Stock.  The Shareholder owns the Shareholder’s
Common Stock free and clear of all liens, charges and encumbrances of any nature
whatsoever, except such liens and encumbrances imposed by applicable securities
laws, and neither the Shareholder’s Common Stock nor any interest therein has
been sold, assigned, endorsed, transferred, deposited under any agreement,
hypothecated, pledged for any bank or brokerage loan or otherwise disposed of in
any manner by the Shareholder or on the Shareholder’s behalf.  The Shareholder
further acknowledges that neither the Shareholder nor anyone on the
Shareholder’s behalf has signed any power of attorney, or other assignment or
authorization respecting the same which is now outstanding and in force, and no
person, firm or corporation has any right, title, claim, equity or interest in,
to or respecting any of the Shareholder’s Common Stock.




3.3

No Conflict.  The execution and delivery of this Agreement by the Shareholder
and the consummation of the transactions contemplated hereby do not and will not
result in the breach of, or constitute a default under, or require the consent
of a third party under, or result in any lien, claim or encumbrance on any of
the Shareholder’s Common Stock under any mortgage, lease, note, bond, indenture,
agreement, license or other instrument or obligation to which the Shareholder or
any of the Shareholder’s assets are bound or affected.




3.4

Purchase Entirely for Own Account.  The Shareholder is acquiring the Exchange
Stock for investment for the Shareholder’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Shareholder has no present intention of selling, granting any
participation in, or otherwise distributing the same within the meaning of the
Securities Act.  The Shareholder further represents that the Shareholder does
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer to such person or to any third person, with respect to any of the
Exchange Stock.




3.5

Reliance upon the Shareholder’s Representations.  The Shareholder understands
that the Exchange Stock is not registered under the Securities Act on the ground
that the exchange provided for in this Agreement and the issuance of securities
hereunder is exempt from registration under the Securities Act, and that the
Company’s reliance on such exemption is based on the Shareholder’s
representations set forth herein.  The Shareholder realizes that the basis for
the exemption may not be present if, notwithstanding such representations, the
Shareholder has in mind merely acquiring the Exchange Stock for a fixed or
determinable period in the future, or for a market rise, or for sale if the
market does not rise.  The Shareholder has no such intention.




3.6

Receipt of Information.  The Shareholder, through its representatives, has had
an opportunity to ask questions and receive answers from the Company regarding
the terms and conditions of the issuance of the Exchange Stock and the business,
properties and financial condition of the Company and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to it or to which it had access.





3







--------------------------------------------------------------------------------




3.7

Investment Experience.  The Shareholder has either (a) a preexisting personal or
business relationships, with the Company or any of its officers, directors or
controlling persons, or (b) the capacity to protect its own interests in
connection with the acquisition of the Exchange Stock by virtue of the business
or financial expertise of the Shareholder or of professional advisors to the
Shareholder who are unaffiliated with and who are not compensated by the Company
or any of its affiliates, directly or indirectly.




3.8

Restricted Securities.  The Shareholder understands that the Exchange Stock may
not be sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Exchange Stock or an available
exemption from registration under the Securities Act, the Exchange Stock must be
held indefinitely.  In particular, the Shareholder is aware that the Exchange
Stock may not be sold pursuant to Rule 144 promulgated under the Securities Act
unless all of the conditions of the applicable portion of that Rule are met.




3.9

Legends.  To the extent applicable, each certificate or other document
evidencing any of the Exchange Stock shall be endorsed with the legend set forth
below, and the Shareholder covenants that, except to the extent such
restrictions are waived by the Company, the Shareholder shall not transfer the
Exchange Stock represented by any such certificate without complying with the
restrictions on transfer described in the following legend endorsed on such
certificate:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE, AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED AND QUALIFIED
PURSUANT TO THE RELEVANT PROVISIONS OF FEDERAL AND STATE SECURITIES LAWS OR IF
THE COMPANY IS PROVIDED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION AND QUALIFICATION UNDER FEDERAL AND STATE SECURITIES LAWS IS NOT
REQUIRED.”




4.

Mutual Release.




4.1

The Company’s Release.  Upon execution of this Agreement, the Company, on behalf
of itself and its predecessors, successors, agents, affiliates, subrogees,
insurers, representatives, personal representatives, legal representatives,
transferees, assigns and successors in interest of assigns, and any firm, trust,
corporation, partnership, investment vehicle, fund, or other entity managed or
controlled by the Company or in which the Company has or had a controlling
interest (collectively, “the Company’s Releasors”), in consideration of the
satisfaction of the items set forth in Section 1 of this Agreement, hereby
remises, releases, acquits and forever discharges Shareholder and any and all of
its respective direct or indirect affiliates, parent companies, divisions,
subsidiaries, agents, consultants, employees, legal counsel, officers,
directors, managers, shareholders, stockholders, stakeholders, owners,
predecessors, successors, assigns, subrogees, insurers, trustees, trusts,
administrators, fiduciaries and representatives, if any (collectively,
“Shareholder’s Releasees”), of and from any and all federal, state, local,
foreign and any other jurisdiction’s statutory or common law claims (including
claims for contribution and indemnification) causes of action, complaints,
actions, suits, defenses, debts, sums of money, accounts, covenants,
controversies, agreements, promises, losses, damages, orders, judgment and
demands of any nature whatsoever, in law or equity, known or unknown, of any
kind, including, but not limited to, claims or other legal forms of action
arising from the Exchange, this Agreement or any related transaction documents,
or from any other conduct, act, omission or failure to act, whether negligent,
intentional, with or without malice, that the Company’s Releasors ever had, now
have, may have, may claim to have, or may hereafter have or claim to have,
against Shareholder’s Releasees, from the time that the Shareholder became an
owner of record or beneficially of any shares of the Common Stock up to and
including the Effective Date.  Nothing in the foregoing release shall release
any claim to enforce this Agreement.





4







--------------------------------------------------------------------------------




4.2

Shareholder’s Release.  Shareholder, on behalf of itself and its predecessors,
successors, agents, affiliates, subrogees, insurers, representatives, personal
representatives, legal representatives, transferees, assigns and successors in
interest of assigns, and any firm, trust, corporation, partnership, investment
vehicle, fund, or other entity managed or controlled by Shareholder or in which
Shareholder has or had a controlling interest (collectively, “Shareholder’s
Releasors”), in consideration of the satisfaction of the items set forth in
Section 1 of this Agreement, hereby remises, releases, acquits and forever
discharges the Company and any and all of its respective direct or indirect
successors, assigns, subrogees, insurers, trustees, trusts, administrators,
fiduciaries and representatives, if any (collectively, “Company’s Releasees”),
of and from any and all federal, state, local, foreign and any other
jurisdiction’s statutory or common law claims (including claims for contribution
and indemnification) causes of action, complaints, actions, suits, defenses,
debts, sums of money, accounts, covenants, controversies, agreements, promises,
losses, damages, orders, judgment and demands of any nature whatsoever, in law
or equity, known or unknown, of any kind, including, but not limited to, claims
or other legal forms of action arising from the Exchange, this Agreement or any
related transaction documents, or from any other conduct, act, omission or
failure to act, whether negligent, intentional, with or without malice, that
Shareholder’s Releasors ever had, now have, may have, may claim to have, or may
hereafter have or claim to have, against the Company’s Releasees, from the time
that the Shareholder became an owner of record or beneficially of any shares of
the Common Stock up to and including the Effective Date.  Nothing in the
foregoing release shall release any claim to enforce this Agreement.




5.

Miscellaneous.




5.1

Survival of Representations, Warranties and Agreements.  Each of the parties is
executing and carrying out the provisions of this Agreement in reliance upon the
representations, warranties and covenants and agreements contained in this
Agreement as of the Effective Date, and not upon any investigation which it
might have made or any representations, warranty, agreement, promise or
information, written or oral, made by the other party or any other person other
than as specifically set forth herein.  Except as specifically set forth in this
Agreement, representations and warranties and statements made by a party to in
this Agreement or in any document or certificate delivered pursuant shall not
survive the Effective Date, and no claims made by virtue of such
representations, warranties, agreements and covenants shall be made or commenced
by any party from and after the Effective Date.




5.2

Notice.  All communications, notices, requests, consents or demands given or
required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:




If to Shareholder:

At the addresses set forth on the signature page




If to the Company:

GroGenesis, Inc.

101 S. Reid Street, Suite 307

Sioux Falls, SD  57103




With a copy (which shall not constitute notice) to:




Greenberg Traurig, LLP

Attn:  Mark Lee

1201 K Street, Suite 1100

Sacramento, CA  95814





5







--------------------------------------------------------------------------------




5.3

Successors and Assigns.  This Agreement shall be binding upon, enforceable
against and inure to the benefit of, the parties hereto and their respective
heirs, administrators, executors, personal representatives, successors and
assigns, and nothing herein is intended to confer any right, remedy or benefit
upon any other person.  This Agreement may not be assigned by any party hereto
except with the prior written consent of the other party, which consent shall
not be unreasonably withheld.




5.4

Governing Law.  This Agreement, the negotiation, terms and performance of this
Agreement, the rights of the parties under this Agreement, and all actions
arising in whole or in part under or in connection with this Agreement, will be
governed by and construed in accordance with the domestic substantive laws of
the State of Nevada, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction.  If any action relating to this Agreement is brought by a party
hereto against any other party hereto, the prevailing party in such action will
be entitled to recover all reasonable expenses relating thereto (including
attorneys’ fees and expenses) from the non-prevailing party (in addition to any
other relief to which such prevailing party may be entitled).  Each party to
this Agreement, by its execution hereof, (a) hereby irrevocably submits to the
exclusive jurisdiction and venue of the state courts of the State of Nevada or
the United States District Court for the District of Nevada for the purpose of
any action between any of the parties hereto arising in whole or in part under
or in connection with this Agreement, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, by way of motion, as a
defense or otherwise, in any such action, any claim that he, she or it is not
subject personally to the jurisdiction of the above-named courts, that venue in
any such court is improper, that his, her or its property is exempt or immune
from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens or
improper venue, that such action should be transferred or removed to any court
other than one of the above-named courts, that such action should be stayed by
reason of the pendency of some other action in any other court other than one of
the above-named courts or that this Agreement or the subject matter hereof may
not be enforced in or by such court and (c) hereby agrees not to commence or
prosecute any such action other than before one of the above-named courts.
 Notwithstanding the previous sentence, a party hereto may commence any action
in a court other than the above-named courts solely for the purpose of enforcing
an order or judgment issued by one of the above-named courts.  Each party hereto
hereby (a) consents to service of process in any action between any of the
parties hereto arising in whole or in part under or in connection with this
Agreement or the negotiation, terms or performance hereof or thereof, in any
manner permitted by Nevada law, (b) agrees that service of process made in
accordance with clause (a) or made by overnight delivery by a nationally
recognized courier service at his, her or its address specified pursuant to this
agreement will constitute good and valid service of process in any such action
and (c) waives and agrees not to assert (by way of motion, as a defense or
otherwise) in any such action any claim that service of process made in
accordance with clause (a) or (b) does not constitute good and valid service of
process.




5.5

Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HERETO HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE NEGOTIATION, TERMS OR PERFORMANCE HEREOF OR THEREOF, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.  THE PARTIES HERETO AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES HERETO.  THE PARTIES HERETO FURTHER
AGREE TO IRREVOCABLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN ANY PROCEEDING AND
ANY SUCH PROCEEDING WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.





6







--------------------------------------------------------------------------------




5.6

Construction.  The titles and subtitles contained in this Agreement are for
convenience only and shall not be used in the construing or interpreting of this
Agreement.  References herein to Sections and Exhibits are to the sections and
exhibits, respectively, of this Agreement.  As used herein, the singular
includes the plural, and the masculine, feminine and neuter gender each includes
the others where the context so indicates.




5.7

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.




5.8

Entire Agreement; Non-Waiver.  This Agreement, including the exhibits attached
hereto, and any instruments and agreements to be executed pursuant to this
Agreement, sets forth the entire understanding of the parties with respect to
its subject matter and supersedes all prior and contemporaneous understandings
with respect to its subject matter.  This Agreement may not be waived or
modified, in whole or in part, except by a writing signed by each of the parties
hereto.  No waiver of any provision of this Agreement in any instance shall be
deemed to be a waiver of the same or any other provision in any other instance.
 Failure of any party to enforce any provision of this Agreement shall not be
construed as a waiver of its rights under such provision.




5.9

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.




5.10

Electronic Execution and Delivery.  This Agreement, to the extent executed and
delivered by means of a facsimile machine or electronic mail (any such delivery,
an “Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto, each other party shall
re-execute original forms hereof and deliver them in person to all other
parties.  No party hereto shall raise the use of Electronic Delivery to deliver
a signature or the fact that any signature of agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense relates to lack of authority.










[Signatures follow on a separate page.]


































 





7







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered, or have caused
to be duly executed and delivered by their authorized officers, as applicable,
this Exchange Agreement as of the date first set forth above.




GroGenesis, Inc.:




By:  ________________________

Name:  Richard Kamolvathin, CEO







Shareholder:







By:  ________________________




Name:  ______________________




Address:

_____________________




_____________________




_____________________
















































































8







--------------------------------------------------------------------------------

EXHIBIT A




ASSIGNMENT OF INTEREST




The undersigned (the “Transferor”) hereby sells transfers and assigns 10,000,000
shares (the “Shareholder’s Common Stock”) of the $0.001 par value common stock
of GroGenesis, Inc., a Nevada corporation (the “Company”) to the Company, along
with all of Transferor’s right, title and interest in the Shareholder’s Common
Stock, free and clear of all liens, charges and encumbrances of any nature
whatsoever, except such liens and encumbrances imposed by applicable securities
laws, in exchange for 20,000 fully paid and nonassessable shares of the
Company’s $0.001 par value preferred stock having the rights and privileges set
forth on that certain Certificate of Designation Establishing Series A Preferred
Stock of the Company dated _________, 2016.







Dated and made effective as of _____________, 2016.































































































9







--------------------------------------------------------------------------------

EXHIBIT B




CERTIFICATE OF DESIGNATION

ESTABLISHING SERIES A PREFERRED STOCK

OF GROGENESIS, INC.




[Attached.]




















































































































10





